Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Reply, filed by Applicant is hereby acknowledged.  The cancellation without prejudice of claims 5 and 9 is hereby acknowledged.  
	The claim amendments have altered the subject matter substantially, and have overcome the prior art rejections of record.  However, the claim amendments have necessitated New Grounds of rejections, presented herein.  It is noted that since the claim amendments have necessitated these grounds of rejections, that the action is therefore being made FINAL.
	Claims 1-4, 6-8 and 10-15 are pending.  Claims 1-3 remain withdrawn as being drawn to nonelected subject matter.
	Claims 4, 6-8 and 10-15 are examined herein on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4, 6-8 and 10-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 4 is drawn to Tables from the specification which is an improper incorporation by reference in the claim.

2173.05(s)    Reference to Figures or Tables [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m).

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 6-8, and 10-15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to any field corn ears of any variety, seed and a method of hybrid seed production comprising crossing any female inbred of any variety comprising an introgressed QTL from Table 7, 8, 9, 10 or 11 and comprising lower and upper florets on the spikelets of its ears with one field corn male inbred wherein the resultant field corn ears from said cross comprise increased kernels, uniform rowing and uniform seeds of small to medium size and flat shape.
In contrast, the specification describes crossing inbred varieties PHW6G and PH1CJB with Country Gentleman.  The specification also describes crossing Country Gentleman with B73 and Mo17, selfing the F1 to create an F2 segregating population and genotyping the populations with over 300 undisclosed SNP markers and assessing those specific crosses resulting in F2 populations for QTLs for floral development variants that were specific to each cross.  For example, one specific cross resulted in QTLs on chromosomes 3, 5 and 9, another on Chromosomes 2, 3, 4, 5, and 9, another on Chromosomes 1, 3, 5 and 9, another had 2 on Chromosome 1 and Chromosomes 3, 5 and 9 and another had 2 on Chromosome 3 and Chromosomes 4 and 5.  It is noted that multiple locations were also noted on each chromosome.  These specific QTLs are unique to the population in which they were mapped, and such seed would need to be available in order to arrive at introgressed QTLs of any variety as instantly claimed.  The claims as currently written encompass literally any corn varieties whatsoever so long as they contain the QTLs of Tables 7-11.  However, the markers used to map the QTLs are not disclosed or described and since QTLs are generated in F2 segregating populations and cross-specific, the QTLs listed in tables 7-11 are not considered to be adequately described and accordingly, any corn variety comprising an introgressed QTL from said tables would also not be adequately described.
Given the breadth of the claims and the fact that the markers are not disclosed for mapping the instant QTLs, the specification does not establish that Applicants are in possession of the full scope of the claimed subject matter.  If one were evaluating a maize variety with the claimed phenotype, one would not be able to determine if one of skill in the art was in possession of the instant invention, or another maize variety with a similar phenotype.  Accordingly the claims are rejected as lacking adequate written description as currently written.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 6-8, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to any field corn ears of any variety, seed and a method of hybrid seed production comprising crossing any female inbred of any variety comprising an introgressed QTL from Table 7, 8, 9, 10 or 11 and comprising lower and upper florets on the spikelets of its ears with one field corn male inbred wherein the resultant field corn ears from said cross comprise increased kernels, uniform rowing and uniform seeds of small to medium size and flat shape.
Although the starting material from which the QTLs were initially generated are publicly available, the QTLs are cross-specific and cannot reasonably be expected to be regenerated performing the same cross, and in any event, would still be considered a separate QTL and thus not fall within the scope of the claims.  The QTLs of the instant tables have specific DNA sequences which would be required by any embodiments falling within the scope of the instant claims.  This DNA sequence is not disclosed.  The markers that were used in generation of the QTLs are not disclosed.  The populations mapped that contain the QTLs have not been deposited such that one of skill in the art would be able to introgress the QTLs of the instant invention thereby making and using the instant invention.
Since the seed and/or plant claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed, or seed of the claimed plant is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
            (a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
            (b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
            (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
            (d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
            (e) the deposit will be replaced if it should ever become unviable.
Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809.  Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809 indicating that all restrictions will be irrevocably be removed upon issuance of a patent, the ATCC Accession No. and evidence of deposit to overcome this rejection.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/             Primary Examiner, Art Unit 1663